

PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS





PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS


EXHIBIT-10.3




FIRST MERCHANTS CORPORATION
2009 LONG-TERM EQUITY INCENTIVE PLAN
(AS AMENDED, EFFECTIVE AS OF JANUARY 1, 2015)


ARTICLE I


ESTABLISHMENT AND PURPOSE


Section 1.01. Establishment and Term of Plan. First Merchants Corporation, an
Indiana corporation (the “Company”), hereby establishes the First Merchants
Corporation 2009 Long-Term Equity Incentive Plan (the “Plan”), conditioned upon
and effective as of the date of approval of the Plan at a duly constituted
meeting of the Company’s shareholders by the holders of the requisite number of
shares of the Company’s stock, necessary to satisfy the requirements of the
Company’s Articles of Incorporation and Bylaws, the rules of NASDAQ or any
national exchange on which the Common Shares are listed, and any applicable
federal or state law or regulation. Unless sooner terminated by the Board of
Directors in accordance with Section 11.01, the Plan shall automatically
terminate at the end of the business day on May 5, 2019.


Section 1.02. Purpose. The Plan is designed to promote the interests of the
Company and its shareholders by providing stock-based incentives to selected
Employees and Non-Employee Directors who are expected to contribute materially
to the success of the Company and its subsidiaries. The purpose of the Plan is
to provide a means of rewarding performance and to provide an opportunity to
increase the personal ownership interests of Employees and Non-Employee
Directors in the continued success of the Company and its subsidiaries. The
Company believes that the Plan will assist its efforts to attract and retain
quality Employees and Non-Employee Directors.


ARTICLE II


DEFINITIONS


Section 2.01. Definitions. When capitalized in this Plan, unless the context
otherwise requires:


(a) “Award” means a grant made to a Participant pursuant to Article VI of this
Plan.


(b) “Award Agreement” means a written instrument between the Company and a
Participant evidencing an Award and prescribing the terms, conditions, and
restrictions applicable to the Award.


(c) “Board of Directors” means the Board of Directors of the Company, as
constituted at any time.


(d) “Change of Control” means the first to occur of the following events:
(i)
any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) other than the Company, is
or becomes the “beneficial owner” (as determined under Exchange Act Regulations
§240.13d-3), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities;



(ii)
persons constituting a majority of the Board of Directors of the Company were
not directors of the Company for at least the twenty-four (24) months preceding
months;



(iii)
the shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or



(iv)
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.



(e) “Code” means the Internal Revenue Code of 1986, as amended.


(f) “Committee” means the Compensation and Human Resources Committee of the
Board of Directors, consisting of two or more Non-Employee Directors who are
“non-employee directors” as defined in Exchange Act Regulations §240.16b-3.


(g) “Common Share” means a share of common stock of First Merchants Corporation.


(h) “Common Shares Outstanding” means the total number of Common Shares
outstanding as reflected in the Company’s financial statements as of the most
recent fiscal year-end.




--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS





(i) “Company” means First Merchants Corporation.


(j) “Director” means a director of the Company.


(k) “Director Option” means a right to purchase Common Shares granted to a
Non-Employee Director pursuant to Article VII.


(l) “Disabled” or “Disability” means total and permanent disability as defined
in Code Section 22(e)(3).


(m) “Employee” means any individual employed by the Company or any of its
Subsidiaries.


(n) “Executive Officer” means an officer of the Company as defined in Exchange
Act Regulations §240.3b-7.


(o) “Fair Market Value” of a Common Share means the value of the share on a
particular date, determined as follows:


(i)     the closing price of a share of common stock on such date, or if no sale
took place, the last reported closing price of a share on the most recent day on
which a sale of a share of stock took place as recorded on the NASDAQ stock
market or the national securities exchange on which the common stock of the
Company is listed on such date; or


(ii)     if the Company’s common stock is not listed on NASDAQ or any other
national securities exchange on such date, the fair market value of a share on
such date as determined in good faith by the Committee.


(p) “Incentive Stock Options” means stock options issued to Employees which
qualify under and meet the requirements of Code Section 422.


(q) “Non-Employee Director” means any Director of the Company who is not an
Employee of the Company or any of its Subsidiaries.


(r) “Non-Qualified Stock Options” means stock options which do not qualify under
or meet the requirements of Code Section 422.


(s) “Participant” means any person to whom an Award has been granted under this
Plan.


(t) “Plan” means this First Merchants Corporation 2009 Long-Term Equity
Incentive Plan authorized by the Board of Directors at its meeting held on
February 4, 2009, conditioned upon and effective as of the date of approval of
the Plan by the Company’s shareholders, as such Plan may be amended from time to
time as provided in Section 11.01.


(u) “Restricted Stock” means an Award of Common Shares that are nontransferable
and/or subject to a substantial risk of forfeiture and/or other restrictions as
provided in the Award Agreement.


(v) “Retirement” means, in the case of an Employee, the termination of all
employment with the Company and its Subsidiaries for any reason other than death
or Disability on or after the day on which the Employee has attained his or her
“early retirement age,” as defined in the Company’s qualified defined
contribution plan; and, in the case of a Non-Employee Director, “Retirement”
means the termination of service as a Director of the Company other than the
Director’s removal as provided in the Bylaws of the Company.


(w) “Stock Options” means the Incentive Stock Options and the Non-Qualified
Stock Options issued pursuant to the Plan.


(x) “Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interests) having fifty percent (50%) or more
of the voting power are, or in the future become, owned or controlled, directly
or indirectly, by the Company.
 
ARTICLE III


ADMINISTRATION


Section 3.01. Administrative Committee. The Plan shall be administered by the
Committee, which shall serve at the pleasure of the Board of Directors. The
Committee shall have full authority to administer the Plan, including authority
to interpret and construe any provision of the Plan and to adopt such rules and
regulations for administering the Plan as it may deem necessary to comply with
the requirements of the Plan or any applicable law.


Section 3.02. Powers of the Committee. The Committee shall, subject to the terms
of this Plan, have the authority to: (i) select the eligible Employees who shall
receive Awards, (ii) grant Awards, (iii) determine the types and sizes of Awards
to be granted to Employees under the Plan (but not to Non-Employee Directors,
who shall receive Director Options in accordance with Article VII of this Plan),
(iv) determine the terms, conditions, vesting periods, and restrictions
applicable to Awards (other than Director Options), (v) adopt, alter, and repeal
administrative rules and practices governing this Plan, (vi) interpret the terms
and provisions of this Plan and any Awards granted under this Plan, (vii)
prescribe the forms of any Award Agreements or other instruments relating to
Awards, and (viii) otherwise supervise the administration of this Plan. The
Committee may delegate any of its authority to any other person or persons that
it deems appropriate with respect to Awards granted to Employees who are not
officers of the Company.
 




--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS



Section 3.03. Actions of the Committee. All actions taken and all
interpretations and determinations made in good faith by the Committee, or made
by any other person or persons to whom the Committee has delegated authority,
shall be final and binding upon all Participants, the Company, and all other
interested persons. All decisions by the Committee shall be made with the
approval of not less than a majority of its members. Members of the Committee
who are eligible for Awards may vote on any matters affecting the administration
of the Plan or the grant of any Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself; but any
such member may be counted in determining the existence of a quorum of the
Committee.


ARTICLE IV


ELIGIBILITY


Section 4.01. Employees. Any Employee of the Company or any of its Subsidiaries
who is selected by the Committee to be a Participant under the Plan shall be
eligible for the grant of Awards (other than Director Options). The selection of
the Employees to receive Awards (other than Director Options) shall be within
the discretion of the Committee. More than one Award may be granted to the same
Employee.


The Company has established a guideline stating that each Executive Officer who
is selected as a Participant under the Plan should acquire and hold Common
Shares equal in value to at least one hundred percent (100%) of his or her then
current annual salary within six (6) years after he or she is first selected as
a Participant. However, this guideline is not intended and shall not be
construed to be a condition, restriction or risk of forfeiture applicable to any
Award granted to a Participant under the Plan. Other Participants are also
encouraged to acquire and hold Common Shares; however, the guideline only
applies to Executive Officers.


Section 4.02. Non-Employee Directors. All Non-Employee Directors are eligible
for the grant of Director Options, as provided in Article VII of this Plan.
Non-Employee Directors are not, however, eligible for the grant of any Awards
other than Director Options.


ARTICLE V


SHARES SUBJECT TO AWARDS


Section 5.01. Number of Common Shares. The shares subject to the Awards and
other provisions of the Plan shall be the Company’s authorized but unissued or
reacquired Common Shares. The aggregate number of Common Shares that may be
subject to Awards granted under this Plan in any fiscal year shall be equal to
the sum of (i) one percent (1%) of the number of Common Shares Outstanding as of
the last day of the Company’s prior fiscal year, plus (ii) the sum of: (1) the
number of Common Shares that were available for the grant of Awards but not
granted under this Plan in any previous fiscal year; and (2) the number of
Common Shares that were reacquired by the Company during the immediately
preceding fiscal year as the result of (A) the forfeiture of Awards and/or the
termination or cancellation of Awards that were not exercised or did not vest,
and (B) the transfer or surrender by Participants of Common Shares to pay the
exercise price of a Stock Option in accordance with Section 6.03(c) and/or
withholding taxes associated with an Award in accordance with Article VIII.
However, in no event shall the number of Common Shares available for the grant
of Awards in any fiscal year in accordance with the preceding sentence exceed
one-and-one-half percent (1½%) of the Common Shares Outstanding as of the last
day of the prior fiscal year. Further, in accordance with a resolution adopted
by the Board of Directors on December 9, 2014, the aggregate number of Common
Shares that may be subject to Awards granted under this Plan in any fiscal year
commencing on or after January 1, 2015 shall be limited to 250,000, as adjusted
pursuant to Section 5.02.


The aggregate number of Common Shares that may be issued under the Plan upon the
exercise of Incentive Stock Options is 1,200,000, as adjusted pursuant to
Section 5.02.


No fractional shares shall be issued under this Plan; if necessary, the
Committee shall determine the manner in which the value of fractional shares
will be treated.


The assumption of awards granted by an organization acquired by the Company or
the grant of Awards under this Plan in substitution for any such awards shall
not reduce the number of Common Shares available for the grant of Awards under
this Plan.


Section 5.02. Adjustment. In the event of any change in the Common Shares by
reason of a merger, consolidation, reorganization, recapitalization or similar
transaction, or in the event of a stock split, stock dividend or distribution to
shareholders (other than normal cash dividends), spin-off or any other change in
the corporate structure of the Company, the Committee shall adjust the number
and class of shares that may be issued under this Plan, the aggregate number of
Common Shares that may be issued under the Plan upon the exercise of Incentive
Stock Options, the number and class of shares subject to outstanding Awards, the
exercise price applicable to outstanding Awards, and the Fair Market Value of
the Common Shares and other value determinations applicable to outstanding
Awards, as appropriate. All determinations made by the Committee with respect to
adjustments under this Section 5.02 shall be conclusive and binding for all
purposes of the Plan.


ARTICLE VI


AWARDS


Section 6.01. Grant of Awards. Awards authorized under this Article VI may be
granted pursuant to another incentive program which incorporates by reference
the terms and conditions of this Plan. Awards may be granted singly or in
combination or tandem with other Awards. Awards may also be granted in
replacement of, or in substitution for, other awards granted by the Company
whether or not such other awards were granted under this Plan; without limiting
the foregoing, if a Participant pays all or part of the exercise price or taxes
associated with an Award by the transfer of Common Shares or the surrender of
all or part of an Award (including the Award being exercised), the Committee
may, in its discretion, grant a new Award to replace the Common Shares that were
transferred or the Award that was surrendered. The Company may assume awards
granted by an organization acquired by the Company or may grant Awards in
replacement of, or in substitution for, any such awards.


Section 6.02. Types of Awards. Awards may include, but are not limited to, the
following:






--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS



(a) Director Option. A right to purchase Common Shares granted to a Non-Employee
Director pursuant to Article VII of this Plan.


(b) Stock Award. An Award that is made in Common Shares or Restricted Stock or
that is otherwise based on, or valued in whole or in part by reference to, the
Common Shares. All or part of any Stock Award may be subject to conditions,
restrictions and risks of forfeiture, as and to the extent established by the
Committee. Stock Awards may be based on the Fair Market Value of the Common
Shares, or on other specified values or methods of valuation, as determined by
the Committee.


(c) Stock Option. A right to purchase a specified number of Common Shares during
a specified period and at a specified exercise price, as determined by the
Committee. A Stock Option may be an Incentive Stock Option or a Non-Qualified
Stock Option. Incentive Stock Options may only be issued to Employees. In
addition to the terms, conditions, vesting periods, and restrictions established
by the Committee in the Award Agreement, Incentive Stock Options must comply
with the requirements of Code Section 422, Section 6.03(f), and this Article VI.


Section 6.03. Terms and Conditions of Awards; Agreements. Awards granted under
the Plan shall be evidenced by an Award Agreement executed by the Company and
the Participant, which shall contain such terms and be in such form as the
Committee may from time to time approve, subject to the following limitations
and conditions:


(a) Number of Shares. The Award Agreement shall state, as appropriate, the type
and total number of shares granted, and/or the type and total number of shares
with respect to which Stock Options are granted.


(b) Award Prices. The Award Agreement shall state, as applicable, the price per
share of the Common Shares with respect to which Stock Options are issued. The
price or other value shall be determined by the Committee. For Incentive Stock
Options, the exercise price shall satisfy all of the requirements of the Code
and of Section 6.03(f) of this Plan.


(c) Payment of Exercise Price; Deferral. The exercise price of a Stock Option
(other than an Incentive Stock Option), Director Option, and any Stock Award for
which the Committee has established an exercise price, may be paid in cash, by
the transfer of Common Shares, by the surrender of all or part of an Award
(including the Award being exercised), or by a combination of these methods, as
and to the extent permitted by the Committee. The exercise price of an Incentive
Stock Option may be paid in cash, by the transfer of Common Shares, or by a
combination of these methods, as and to the extent permitted by the Committee at
the time of grant, but may not be paid by the surrender of all or part of an
Award unless otherwise approved by the Committee. The Committee may prescribe
any other method of paying the exercise price that it determines to be
consistent with applicable law and the purpose of this Plan.


With the approval of the Committee, the delivery of the Common Shares, cash, or
any combination thereof subject to an Award (other than Director Options) may be
deferred, either in the form of installments or a single future delivery. The
Committee may also permit selected Participants to defer the payment of some or
all of their Awards, as well as other compensation, in accordance with
procedures established by the Committee to assure that the recognition of
taxable income is deferred under the Code. The Committee may also establish
rules and procedures for the crediting of interest on deferred cash payments and
dividend equivalents on Awards.


(d) Issuance of Shares and compliance with Securities Laws. The Company may
postpone the issuance and delivery of certificates representing shares until (a)
the admission of such shares to listing on any stock exchange on which shares of
the Company of the same class are then listed, and (b) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable, which registration or other qualification the Company shall use it
best efforts to complete; provided, however, a person purchasing shares pursuant
to the Plan has no right to require the Company to register the Common Shares
under federal or state securities laws at any time. Any person purchasing shares
pursuant to the Plan may be required to make such representations and furnish
such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company, in light of the existence or non-existence
with respect to such shares of an effective registration under the Securities
Act of 1933, as amended, or any similar state statute, to issue the shares in
compliance with the provisions of those or any comparable acts.


(e) Rights as a Shareholder. Except as provided in Section 6.05, unless
otherwise provided by the Board of Directors or the Committee, a Participant
shall have rights as a shareholder with respect to shares covered by an Award,
including voting rights or rights to dividends, only upon the date of issuance
of a certificate to him or her, and, if payment is required, only after such
shares are fully paid.


(f) Incentive Stock Options. To the extent any Award granted pursuant to this
Plan contains an Incentive Stock Option, the following limitations and
conditions shall apply to such Incentive Stock Option and the Award Agreement
relating thereto in addition to the terms and conditions provided herein:


(i)
Price. The price of an Incentive Stock Option shall be an amount per share not
less than the Fair Market Value per share of the Common Shares on the date of
granting of the option. In the case of Incentive Stock Options granted to an
Employee of the Company who is a 10% shareholder, the option price shall be an
amount per share not less than one hundred ten percent (110%) of the Fair Market
Value per share of the Common Shares on the date of the granting of the
Incentive Stock Option.



(ii)
Exercise Period. Unless terminated earlier pursuant to other terms and
provisions of the Award Agreement, the term of each Incentive Stock Option shall
expire within the period prescribed in the Agreement relating thereto, which
shall not be more than five (5) years from the date the Incentive Stock Option
is granted if the Participant is a ten percent (10%) shareholder, and not more
than ten (10) years from the date the Incentive Stock Option is granted if the
Participant is not a ten percent (10%) shareholder.



(iii)
Limitation on Grants. No Incentive Stock Option shall be granted under this Plan
after May 5, 2019.







--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS



(iv)
Limitation on Transferability. No Incentive Stock Option shall be assignable or
transferable except by will or under the laws of descent and distribution.
Notwithstanding the foregoing, a Participant may, by delivering written notice
to the Company in a form satisfactory to the Company, designate a person who, in
the event of the Participant’s death, shall thereafter be entitled to exercise
the Option. During the lifetime of a Participant, the Incentive Stock Option
shall be exercisable only by the Participant and may not be transferred or
assigned pursuant to a qualified domestic relations order.



(v)
Maximum Exercise Rule. The aggregate Fair Market Value (determined at the time
the option is granted) of the shares with respect to which Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year under all such plans of the Company and any parent or Subsidiary of the
Company shall not exceed One Hundred Thousand Dollars ($100,000). To the extent
that such aggregate Fair Market Value exceeds One Hundred Thousand Dollars
($100,000), the Stock Option(s) or portions thereof that exceed such limit
(according to the order in which they were granted) shall be treated as
Non-Qualified Stock Option(s), notwithstanding any contrary provision of the
applicable Award Agreement.



(g) Termination of Awards under Certain Conditions. The Committee may cancel any
unexpired, unpaid or deferred Awards at any time, if the Participant is not in
compliance with all applicable provisions of this Plan or with any Award
Agreement, or if the Participant, whether or not he or she is currently employed
by the Company, engages in any of the following activities without the prior
written consent of the Company:


(i)
Directly or indirectly renders services to or for an organization, or engages in
a business that is, in the judgment of the Committee, in competition with the
Company.



(ii)
Discloses to anyone outside of the Company, or uses for any purpose other than
the Company’s business, any confidential or proprietary information or material
relating to the Company, whether acquired by the Participant during or after
employment with the Company.



The Committee may, in its discretion and as a condition to the exercise of an
Award, require a Participant to acknowledge in writing that he or she is in
compliance with all applicable provisions of this Plan and of any Award
Agreement and has not engaged in any activities referred to in clauses (i) and
(ii) above.


(h) Nontransferability. Unless otherwise determined by the Committee and
provided in the Award Agreement, (i) no Award granted under this Plan may be
transferred or assigned by the Participant to whom it is granted other than by
will, pursuant to the laws of descent and distribution, or pursuant to a
qualified domestic relations order, and (ii) an Award granted under this Plan
may be exercised, during the Participant’s lifetime, only by the Participant or
by the Participant’s guardian or legal representative. Notwithstanding the
foregoing, a Participant may, by delivering written notice to the Company in a
form satisfactory to the Company, designate a person who, in the event of the
Participant’s death, shall thereafter be entitled to exercise the Award. An
Incentive Stock Option transferred pursuant to a domestic relations order may be
deemed to be a Non-Qualified Stock Option as a result of such transfer.


Section 6.04. Election to Defer Grant or Receipt of Award. Notwithstanding any
provision herein to the contrary, the Committee may provide, in any Award
Agreement or in any program granting Awards under this Plan, that the
Participant may elect to defer receipt of the Award as provided in the Award
Agreement or program.


Section 6.05. Restriction on Sale or Transfer of Shares Issued Under Plan. In
addition to any other conditions or restrictions established under the terms of
this Plan or by the Committee in any Award Agreement, all Common Shares issued
to an Executive Officer under any Award, including both Stock Awards and Common
Shares issued upon the exercise of Stock Options, shall be subject to the
following restriction: twenty-five percent (25%) of the “net shares” issued
under any such Award shall not be sold, assigned, transferred, pledged,
encumbered or otherwise alienated or hypothecated by the Executive Officer until
the earlier of (i) the date of the Executive Officer’s death, Retirement or
other termination of employment, or (ii) the date of a Change of Control. For
this purpose, “net shares” shall mean the number of whole Common Shares issued
to the Executive Officer under an Award after subtracting the number of Common
Shares, if any, transferred or surrendered by the Executive Officer to pay the
exercise price of a Stock Option in accordance with Section 6.03(c) and/or to
pay the Executive Officer’s withholding taxes associated with the Award in
accordance with Article VIII.


A book entry stock account shall be established in the name of each Executive
Officer to whom Common Shares are issued subject to the restriction set forth in
this Section 6.05, to which account the number of shares that are subject to
such restriction shall be credited. The Executive Officer will be the beneficial
owner of the Common Shares issued and credited to his or her stock account and,
subject to the restriction set forth in this Section, shall have all rights of
beneficial ownership in such shares including the right to vote the shares and
receive the dividends and other distributions paid or made with respect thereto.
The Company or its nominee will retain custody of the Common Shares until the
restriction has lapsed in accordance with this Section and the Executive Officer
makes a specific request in writing to the Company for such shares to be sold,
transferred or delivered; provided, however, at any time following the lapse of
such restriction, the Executive Officer may request that a stock certificate be
issued and delivered to the Executive Officer representing all or part of the
Common Shares credited to his or her stock account on which the restriction has
lapsed.


ARTICLE VII


DIRECTOR OPTIONS


Section 7.01. Grant of Director Options.


(a) Administration. A committee formed by only those Directors other than
Non-Employee Directors shall have full authority to administer Director Options,
including authority to require that any Non-Employee Director sign an Award
Agreement as a condition of receiving a Director Option.




--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS





(b) Granting of Director Options. Until this Plan is terminated, each individual
serving as a Non-Employee Director on July 1 in any year after 2008 shall
automatically receive a Director Option, effective on such date.


Section 7.02. Number of Common Shares Subject to Each Director Option. Each
Director Option shall entitle the Non-Employee Director the right to purchase
one thousand five hundred (1,500) Common Shares on the terms and conditions
specified herein.


Section 7.03. Exercise Price. The exercise price of the Common Shares subject to
each Director Option shall be the Fair Market Value of the Common Shares at the
date of grant.
  
Section 7.04. Date Director Options Become Exercisable. Unless otherwise
established by the Board of Directors, each Director Option shall become
exercisable in full six (6) months after the date of grant; provided, however,
all Director Options shall become exercisable in full (i) upon a Change of
Control, (ii) in accordance with the terms of Section 7.06, or (iii) upon
attainment by the Non-Employee Director of age 70.


Section 7.05. Expiration Date. Unless terminated earlier pursuant to the terms
of this Plan, each Director Option shall terminate, and the right of the holder
to purchase Common Shares upon exercise of the Director Option shall expire, at
the close of business on the tenth anniversary date of the date of grant.
Section 7.06. Continuous Service as a Director. No Director Option may be
exercised unless the Non-Employee Director to whom the Director Option was
granted has continued to be a Non-Employee Director from the time of grant
through the time of exercise, except as provided in Section 7.04 and this
Section 7.06.


(a) Retirement or Disability. If the service in office of a Non-Employee
Director is terminated due to the Retirement or Disability of the Non-Employee
Director, the Non-Employee Director (or his or her legal representative if he or
she becomes incapacitated), shall have the right, on or after the date of such
termination but in no event following the expiration of the Director Option, to
exercise the Director Option in full, whether or not the Non-Employee Director
would otherwise have been entitled to exercise the Director Option at such date;
provided, however, this acceleration of the right to exercise a Director Option
shall not apply in the case of a Non-Employee Director who ceases to be a
Non-Employee Director by reason of his or her employment by the Company.


(b) Death. If the service in office of a Non-Employee Director is terminated due
to the death of the Non-Employee Director, the Non-Employee Director’s estate,
executor, administrator, personal representative or beneficiary shall have the
right to exercise the Director Option in full prior to the earlier of (i) one
(1) year after the date of his or her death, or (ii) the expiration of the
Director Option.


(c) Employed by Company. If a Non-Employee Director ceases to be a Non-Employee
Director by reason of his or her employment by the Company, the Director Option
granted to that Non-Employee Director shall be treated the same as Non-Qualified
Stock Options held by Employees and shall continue to be exercisable prior to
the expiration of the Director Option, subject to the limitations on exercise
following termination of employment established by the Committee pursuant to
Article IX of this Plan.


[The Plan was amended by a resolution of the Board of Directors, adopted
December 9, 2014, to repeal ARTICLE VII, effective as of January 1, 2015. No
Director Option shall be issued to a Non-Employee Director under Article VII
following such effective date of repeal. However, the provisions of ARTICLE VII
shall continue to apply to all Director Options previously issued under the
Plan.]
 
ARTICLE VIII


TAX WITHHOLDING OBLIGATIONS


Prior to the payment of an Award, the Company may withhold, or require a
Participant to remit to the Company, an amount sufficient to pay any federal,
state and local withholding taxes associated with the Award. The Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit a
Participant to pay any or all withholding taxes associated with the Award in
cash, by the transfer of Common Shares, by the surrender of all or part of an
Award (including the Award being exercised), or by a combination of these
methods.


ARTICLE IX


TERMINATION OF EMPLOYMENT


Section 9.01. Termination of Employment. Unless the Committee provides otherwise
in the Award Agreement, if a Participant’s employment with the Company or a
Subsidiary terminates for any reason other than the Participant’s Retirement,
Disability or death: (1) the Participant shall forfeit all Restricted Stock
Awards that are subject to a risk of forfeiture as of the date of his or her
termination; and (2) the Participant may, only within the thirty (30)-day period
immediately following the date of his or her termination (but in no event later
than the expiration date specified in the Award Agreement), exercise all Stock
Option Awards to the extent he or she was entitled to exercise them at the date
of such termination; provided, however, if a Participant’s employment is
terminated for deliberate, willful or gross misconduct, as determined by the
Board of Directors, all of his or her rights under any Award shall expire upon
receipt of the notice of such termination. The transfer of an Employee from the
employ of the Company to a Subsidiary, or vice versa, or from one Subsidiary to
another Subsidiary, shall not be deemed a termination of employment for purposes
of the Plan.


Section 9.02. Retirement. Unless the Committee provides otherwise in the Award
Agreement, if a Participant’s employment with the Company or a Subsidiary
terminates due to the Participant’s Retirement: (1) the Participant shall not
forfeit any Stock Awards, including Restricted Stock Awards, to which he or she
was entitled as of the date of his or her Retirement; however, any Restricted
Stock Awards shall continue to be subject to the restrictions that were
applicable to these Awards as of such date; and (2) the Participant may, on or
after the date of his or her Retirement (but in no event later than the
expiration date specified in the Award Agreement), exercise all Stock Option
Awards to the extent he or she was entitled to exercise them at the date of such
Retirement. If the Award being exercised under this Section is an Incentive
Stock Option, the Award may continue to be exercised as an Incentive Stock
Option during the three (3) month period immediately following the date of the
Participant’s




--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS



Retirement (but in no event later than the expiration date of the Award); and,
during the remainder of the exercise period, if any, the Award may be exercised
as a Non-Qualified Stock Option.


Section 9.03. Disability. Unless the Committee provides otherwise in the Award
Agreement, if a Participant’s employment with the Company or a Subsidiary
terminates due to the Participant’s Disability: (1) the Participant shall not
forfeit any Stock Awards, including Restricted Stock Awards, to which he or she
was entitled as of the date of his or her termination due to Disability; and all
restrictions applicable to Restricted Stock Awards, including restrictions on
transferability, shall lapse as of such date; and (2) the Participant (or the
Participant’s legal representative if he or she becomes incapacitated) may, on
or after the date of his or her termination due to Disability (but in no event
later than the expiration date specified in the Award Agreement), exercise all
Stock Option Awards to the extent he or she was entitled to exercise them at the
date of such termination due to Disability. If the Award being exercised under
this Section is an Incentive Stock Option, the Award may continue to be
exercised as an Incentive Stock Option during the one (1) year period
immediately following the date of the Participant’s termination due to
Disability (but in no event later than the expiration date of the Award); and,
during the remainder of the exercise period, if any, the Award may be exercised
as a Non-Qualified Stock Option.


Section 9.04. Death. Unless the Committee provides otherwise in the Award
Agreement, if a Participant dies (whether prior to or after termination of his
or her employment): (1) the Participant shall not forfeit any Stock Awards,
including Restricted Stock Awards, to which he or she was entitled as of the
date of his or her death; and all restrictions applicable to Restricted Stock
Awards, including restrictions on transferability, shall lapse as of such date;
and (2) the Participant’s estate, executor, administrator, personal
representative or beneficiary may, on or after the date of the Participant’s
death (but in no event later than the expiration date specified in the Award
Agreement), exercise all Stock Option Awards to the extent the Participant was
entitled to exercise them at the date of his or her death. If the Award being
exercised under this Section is an Incentive Stock Option and the Participant
dies prior to termination of his or her employment or within three (3) months
following such termination, the Award may continue to be exercised as an
Incentive Stock Option during the entire one (1) year period immediately
following the Participant’s death (but in no event later than the expiration
date of the Award); and, during the remainder of the exercise period, if any,
the Award may be exercised as a Non-Qualified Stock Option.


ARTICLE X


CHANGE OF CONTROL


Unless and to the extent the terms and conditions of a Change of Control
agreement between the Company and a Participant provide otherwise, in the event
of a Change of Control of the Company, (i) all Stock Options then outstanding
shall become fully exercisable as of the date of the Change of Control, and (ii)
all restrictions and conditions applicable to Restricted Stock and other Stock
Awards shall be deemed to have been satisfied as of the date of the Change of
Control. Any such determination by the Board of Directors that is made after the
occurrence of a Change of Control will not be effective unless a majority of the
Directors then in office were in office at the beginning of a period of
twenty-four (24) consecutive months and the determination is approved by a
majority of such Directors.


ARTICLE XI


AMENDMENT OR TERMINATION


Section 11.01. Amendment, Suspension or Termination of Plan. The Board of
Directors may amend, suspend or terminate this Plan at any time, and, in
accordance with such amendments, may thereupon change terms and conditions of
any Awards not theretofore issued. Shareholder approval for any such amendment
will be required only to the extent necessary to satisfy the rules of NASDAQ or
any national exchange on which the Common Shares are listed, or to satisfy any
applicable federal or state law or regulation. Unless sooner terminated by the
Board of Directors, the Plan shall automatically terminate at the end of the
business day on May 5, 2019. No Awards may be issued under the Plan while it is
suspended or after it is terminated.


Section 11.02. Amendment of Outstanding Awards. The Committee may, in its
discretion, amend the terms of any Award (other than a Director Option),
prospectively or retroactively, but no such amendment may impair the rights of
any Participant without his or her consent. Shareholder approval for any such
amendment will be required only to the extent necessary to satisfy the rules of
NASDAQ or any national exchange on which the Common Shares are listed, or to
satisfy any applicable federal or state law or regulation. The Committee may, in
whole or in part, waive any restrictions or conditions applicable to, or
accelerate the vesting of, any Award (other than a Director Option).


ARTICLE XII


MISCELLANEOUS


Section 12.01. Governing Law. The interpretation, validity and enforcement of
this Plan will, to the extent not otherwise governed by the Code or the
securities laws of the United States, be governed by the laws of the State of
Indiana.


Section 12.02. Compliance with Code §409A. To the extent the Committee
determines that any Award granted under this Plan is subject to Code §409A, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Code §409A. To the extent applicable, the Plan and Award Agreements
shall be interpreted in accordance with Code §409A. Notwithstanding any
provision of the Plan to the contrary, in the event that, following the Plan’s
effective date, the Board of Directors determines that any Award may be subject
to Code §409A, the Board of Directors may adopt such amendments to the Plan and
the applicable Award Agreements or adopt such other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions that the Board of Directors determines are necessary or
appropriate to (i) exempt the Award from Code §409A and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Code §409A.


Section 12.03. Rights of Employees. Nothing in this Plan will confer upon any
Participant the right to continued employment by the Company or limit in any way
the Company’s right to terminate any Participant’s employment at will.




